In Mandamus. This cause came on for further consideration pursuant to this court’s order of May 14, 1997, granting relator’s request for attorney fees against John Shirey and requiring relator to file a bill and documentation in support of its request for attorney fees. On May 28, 1997, relator filed affidavits in support of attorney fees in the amount of $7,165. On June 25, 1997, the Clerk of this court received a copy of a letter from counsel for relator showing that counsel for relator and counsel *1431for respondent had agreed upon the sum of $7,165 and acknowledging receipt of $7,165 by relator in full satisfaction of the attorney fees incurred in this cause. Upon consideration thereof,
IT IS ORDERED by the court that attorney fees in the amount of $7,165 are granted in this cause and, whereas it appears that the respondent has paid relator this amount in full,
IT IS ORDERED by the court, sua sponte, that this matter be, and hereby is, dismissed.